Title: From James Madison to the Speaker of the House of Representatives, 10 February 1803
From: Madison, James
To: Speaker of the House of Representatives


Department of State, 10th Feby: 1803.
The Secretary of State to whom was referred on the 17th ult, the petition of William Wilson, John Potts and David Easton, praying relief in the case of the Brig Jesse and her cargo which in the year 1793 were captured by a French Privateer and sold at Charleston (S. C.) under the authority of the French Consul resident there—has examined the same, and thereupon reports as follows:
That the allegations on which the petitioners rely are, that the loss of their property “is fairly attributable to the want of a sea letter, which the American government had not in time provided for the protection of American owned vessels; and also to the improper conduct within our own territory of the Agents of a foreign nation”; alluding to an illegal condemnation pronounced by the French Consul and the sale of the vessel and cargo in pursuance thereof.
Without enquiring how far the omission of their duty by the officers of government might in any case give to the individuals who should incur injuries thereby a right to be indemnified by the public, it is sufficient to observe that until maritime hostilities commenced by the rupture between France England and Holland, in the month of Feby: 1793, it would have been useless to issue sea letters to vessels of the United States; and that as the petitioner’s vessel sailed from the United States in the month of October preceding, it was not to be expected that she could have been supplied with a sea letter. It may be added on this point that until France and Holland became concerned as parties to the war, no treaty required our vessels to carry sea letters.
The assumption of judicial powers by the French Consul was unwarrantable and his sentence of condemnation must be considered as void and not forming any part of a new title to the vessel or her cargo. For this or similar conduct his exequatur was revoked by the government of the United States. Notwithstanding his interference, the Courts of the United States were undoubtedly competent to administer redress to the petitioners. That they actually failed to obtain it thro’ that channel, must have been owing to the want of an early prosecution of their rights or a steady perseverance in it, or to circumstances for which the nation is not responsible; in as much as it fully acquitted itself of its duty in respect to the petitioner’s second allegation by providing proper Courts in which relief might be obtained for such wrongs committed within the Country.
The Secretary is therefore of opinion, that this case is in no respect favorably distinguished from other illegal captures made by the cruizers of the same power during the late war; and that the United States are not bound to afford any peculiar relief to the petitioners. All which is respectfully submitted.
James Madison.
 

   
   Tr (DNA: RG 233, Transcribed Reports of the Committee on Claims, 5C-A1).



   
   William Lambert, acting for John Beckley, clerk of the House, had sent JM an extract from the House journal, dated 17 Jan. 1803, ordering that the petition of William Wilson, John Potts, and David Easton asking for relief in the case of the brigantine Jessie, captured by the French privateer Sans Pareille, be referred to JM (DNA: RG 59, ML; docketed by Wagner). The ship and cargo were sold at Charleston, South Carolina, in August 1793 under the authority of then resident French consul Michel-Ange-Bernard de Mangourit. An undated copy of what was doubtless the same petition, together with supporting documents, was again submitted to the House on 11 Mar. 1806. All three petitioners were merchants in Alexandria, Virginia, where Wilson and Potts were in business together under the name of William Wilson and Company (DNA: RG 233, Petitions and Memorials, 10A-F3.6).


